UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K TANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to BIDGIVE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 000-49999 13-4025362 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 175 South Main StreetFifteenthFloorSalt Lake City, Utah 84111 (Address of principal executive offices) Registrant’s telephone number, including area code: (972) 943-4185 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act £ Yes T No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act £ Yes T No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yes £ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No T Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). T Yes £ No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of the last business day of the registrant’s most recently completed fiscal quarter: $59,298 based on a price of $0.10 per share, being the average of the bid and asked price of the Company’s common stock as of December 31, 2011. As of March 30, 2012, the Company had 11,592,980 shares issued and outstanding. TABLE OF CONTENTS PART I ITEM 1. BUSINESS 2 ITEM 2. PROPERTIES 6 ITEM 3. LEGAL PROCEEDINGS 6 ITEM 4 MINE SAFETY DISCLOSURE. 6 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 7 ITEM 6. SELECTED FINANCIAL DATA 7 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 7 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 12 ITEM 8. FINANCIAL STATEMENTS 12 ITEM 9 CHANGES AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 28 ITEM 9A. CONTROLS AND PROCEDURES 28 ITEM 9B. OTHER INFORMATION 30 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 31 ITEM 11.EXECUTIVE COMPENSATION. 32 ITEM 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 33 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 34 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 34 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. 35 1 Table of Contents ITEM 1. BUSINESS. Background BidGive International, Inc. (formerly known as Rolfe Enterprises, Inc.) (“we,” “us,” “our,” or “BidGive International”, the “Company”), was originally incorporated as Rolfe Enterprises, Inc. under the laws of the State of Florida on May 6, 1996. We were formed as a “blind pool” or “blank check” company whose business plan was to seek to acquire a business opportunity through completion of a merger, exchange of stock, or other similar type of transaction. In furtherance of our business plan, we voluntarily elected to become subject to the periodic reporting obligations of the Securities Exchange Act of 1934 (the “Exchange Act”) by filing a registration statement on Form 10-SB on September 12, 2002. On April 12, 2004, Rolfe Enterprises, Inc. was merged with and into (the “reincorporation merger”) BidGive International, a Delaware corporation formed on such date and prior to the merger a wholly-owned subsidiary of Rolfe Enterprises, Inc., with BidGive International surviving the reincorporation merger. The purpose of the reincorporation merger was to convert Rolfe Enterprises, Inc. from a Florida corporation to a Delaware corporation and to change its name to “BidGive International, Inc.” Pursuant to a merger agreement and plan of reorganization dated October 10, 2003 (the “merger agreement”), entered into by and among Rolfe Enterprises, Inc. (BidGive International’s predecessor), the Merger Sub, Mid-Continental Securities Corp. (our largest stockholder on the date the merger agreement was executed), and BidGive Group, LLC (a Texas limited liability company), effective as of December 4, 2003, BidGive Group, LLC was merged with and into the Merger Sub with the Merger Sub surviving the merger, and each 1% membership interest in BidGive Group, LLC which was issued and outstanding immediately prior to the effective time of the merger was converted into 57,446 shares of our common stock. As a result of the merger, the former members of BidGive Group, LLC became the holders of 92.5% of our issued and outstanding common stock effective as of December 4, 2003. BidGive Group, LLC was a start-up transitional company formed on May 28, 2003 to acquire certain assets from a developmental, non-operating company named BidGive, Inc. Neither Rolfe Enterprises, Inc. nor BidGive Group, LLC, BidGive International’s two predecessors, has ever been subject to any bankruptcy, receivership or similar proceedings. In anticipation of completion of the merger transaction with BidGive Group, LLC, we completed a recapitalization of our common stock. Prior to the recapitalization, we had a total of 5,822,250 shares of common stock issued and outstanding. As part of the recapitalization, we first completed a 2:1 forward stock division that increased our issued and outstanding common stock to 11,644,500 shares, and simultaneously increased our authorized common stock from 10,000,000 to 20,000,000 shares, par value $.0005. After completion of the forward division and the increase in the number of authorized shares of common stock, we completed a 1:25 reverse stock split which reduced the number of issued and outstanding shares of common stock from 11,644,500 to 465,780, and also increased the par value per share of common stock back to $.001, but did not reduce the number of authorized shares of common stock. Following completion of the merger, the former members of BidGive Group, LLC owned a total of 5,744,600 shares of common stock, or 92.5% of our issued and outstanding common stock, and our former stockholders owned a total of 465,780 shares of common stock, or 7.5% of our issued and outstanding common stock. 2 Table of Contents On September 13, 2010, Vincent & Rees, L.C., entered into a Stock Purchase Agreements with certain holders of an aggregate of 181,328 shares of common stock, by which Vincent & Rees, L.C. agreed to purchase the Sellers’ common stock. Following the completion of the Stock Purchase Agreement, on September 13, 2010, Vincent & Rees, L.C., a Utah limited liability company, entered into a Subscription Agreement with the Company whereby it purchased 8,000,000 shares of the Company for $240,000, or $0.03 per share. The proceeds of this sale were to be used to pay off certain liabilities of the Company. At the closing of the Stock Purchase Agreement and the Subscription Agreement, Vincent & Rees, L.C. became the holder of an aggregate of approximately 96.6% of the Company’s outstanding shares of common stock. On March 31, 2011, the Company entered into and closed an Asset Sale, Purchase, and Transfer Agreement with Bidgive Strategic Concepts, LLC, a Texas limited liability company, whereby the Company sold its operations to Bidgive Strategic Concepts, LLC. The consideration for this transaction consists of Bidgive Strategic Concepts, LLC’s assumption of the liabilities of the operations of the Company. Since this time, the Company has been a shell company with limited operations. Development of Business of BidGive Group, LLC BidGive Group, LLC was a start-up transitional company that acquired certain assets from a developmental, non-operating company named BidGive, Inc. related to its discount certificate business. The assets acquired consisted of the discount certificate business operations under development, the “BidGive” name and slogans, and a non-operating website. BidGive Group, LLC expanded and refined the discount certificate business, adding an advertising and marketing element for certificate acquisition, an entire new program of retail shopping certificates, geographical expansion, toll-free number certificate purchasing and certificate validation, back-end data access for merchant certificate validation and not-for-profit contribution auditing, sales and marketing joint venture programs, and the filing of a provisional patent on the revised and enlarged business methods and processes. Principal Products and Services We spent the first quarter of 2011 managing existing projects, including (1) our proprietary Aggregated Purchasing Program wherein we negotiate extreme discounts with business vendors and pass the savings on to office and retail end-users; (2) a Merchant Services Program wherein we negotiate discounted credit card processing fees with merchant bank card processors and pass on the low fees to retail end-users. The Aggregated Purchasing and the Merchant Services Programs are proprietary group purchasing affinity programs. Members and supporters of associations, schools, and charitable organizations, as well as merchants that wish to support the above and various national not-for-profit organizations may enroll through BidGive to participate in each Program. In the Aggregated Purchasing Program (“APP”) participants agree to purchase various goods and services at substantial discounts from participating vendors. These goods and services providers, such as Office Depot and Lyreco, agree to provide discounts to the program enrollees and to share a portion of the revenues generated with BidGive, which will then distribute royalties to the participating association and not-for-profit parties, including commissions to the organizations that helped the Company bring the program to fruition. In the Merchant Services Program merchants that wish to support various schools, and not-for-profits may enroll through BidGive for a merchant account, and process all their credit and debit card transactions through BidGive’s merchant vendor partners. These vendor partners, such as First Data (fka Chase/Paymentech) and EVO/GMS, in turn, agree to provide lower cost processing to the merchants and to share the net revenue fees generated with each transaction with BidGive, which will then distribute royalties to the participating parties, including commissions to organizations that helped the Company bring the program to fruition. 3 Table of Contents The Company’s minor interest in the DotCom Film Festival Board Game and the DotComFilmFestival (“DCFF”) website have still been placed on hold until the domestic US and international economy improves and funding can be obtained. The common thread running through all of the Company’s programs and projects is the incorporation of BidGive’s patent-pending business model of sharing revenues generated with participating organizations and not-for-profits, which in turn assist to drive our marketing and to maintain customer and supplier loyalty. It is the merger of business and philanthropy where all parties “win”. It is “good business by doing good” where all participants share in the operating proceeds and the goodwill generated, which process ties the participants to the programs and projects. On March 31, 2011, the Company entered into and closed an Asset Sale, Purchase, and Transfer Agreement with Bidgive Strategic Concepts, LLC, a Texas limited liability company, whereby the Company sold its operations to Bidgive Strategic Concepts, LLC. The consideration for this transaction consists of Bidgive Strategic Concepts, LLC’s assumption of the liabilities of the operations of the Company. Since that time, the company has been a shell company. Description of Industries Through March 31, 2011, BidGive’s various programs and business operations crossed multiple industries. Since that date, the Company has been a shell company with limited operations. Marketing and Distribution Strategies For the First Quarter of 2011 Each Program and project has its own marketing strategy. Aggregated Purchasing and Merchant Services are being marketed domestically and internationally to the general public over the internet through the Company’s website, and nationally through our joint venture partners and independent contractors who are paid on a commission basis. Generally, the partners and independent sales contractors will be paid commissions on graduated scales based on the amount of revenue generated through their direct efforts and operations (APP) and on the amount of card transactions processed through customers they enroll in the program (MSP). Further, the Company enlists the not-for-profits and associations that desire to benefit from the opportunity and receive sustainable revenues to market the Programs directly to their members and supporters. The exact formula for determining commissions is a trade secret. We market our business by promoting the concept that participants will receive additional exposure, community goodwill, and increased traffic and sales through association with the participating not-for-profits and the promotional campaigns they conduct. Our business model encourages increased traffic and sales to our vendors because purchasers must either physically visit the merchant’s establishment or visit the merchant’s website in order to obtain the deep discounts on products and services. Competition Several companies offer some components of our Aggregated Purchasing and our Merchant Services programs. We expect to be competitive primarily on the basis of price and by offering a discount with a commercial/philanthropic combination (most competitors offer either a price discount or a royalty to a charity, but not both—we provide both a discount and a royalty). As a new company, we are not yet fully competitive within the “discount/rewards” industry, and most of our potential competitors are more established and presently have greater financial resources than we do. To a lesser extent, our competition also includes several web-based charity shopping sites, such as CharityMall.com, GreaterGood.com and iGive.com. These sites generally simply offer links to major and specialty retailers through their site. They ask a not-for-profit to notify their constituency that the site is available and can be accessed either directly or through the not-for-profit’s site, and they pay the not-for-profit a percentage of the revenue they receive from the retailer for directing the sale to their site. 4 Table of Contents Proprietary Technology On October 23, 2003, we, by and through our individual officers, filed a provisional patent application with the United States Patent and Trademark Office covering our proprietary business model (as described above under “Principal Products and Services”). Since 1995, the United States Patent and Trademark Office has offered inventors the option of filing a provisional application for patents. The provisional patent application process was designed to provide a lower-cost first patent filing in the United States, among other goals. A provisional patent application allows filing without a formal patent claim, oath or declaration, or any information disclosure (prior art) statement. It provides the means to establish an early effective filing date in a non-provisional patent application, and also allows the term “Patent Pending” to be applied. A provisional patent application is valid for 12 months from the date originally filed, and this 12-month pendency period cannot be extended. On October 21, 2004, we filed a corresponding non-provisional patent application (U.S. Serial Number 10/970,838, “System and Method for Charitable Organization-Branded Marketing”) in order to benefit from the earlier filing date for the provisional patent application. The non-provisional patent application has not yet been approved and remains pending with the United States Patent and Trademark Office. When a non-provisional patent is issued, the patent should deter others from utilizing a business model having the components covered in the issued claims. Until a non-provisional patent is issued, we cannot use the patent application as a direct enforcement tool to prevent others from engaging in infringing activities. However, we may legally commercialize our business model under the “patent pending” notice, providing some deterrent value against would-be competitors. Additionally, since infringing activities that occur prior to the issuance of a patent can be addressed retrospectively (up to 6 years) once the patent issues, this provides additional deterrence to would-be competitors. Portions of our proprietary business model, including portions of our software and mode of operations, are also protected as trade secrets through confidentiality agreements with our employees, our independent contractors, and our joint venture partners and through other standard security measures. The terms of our confidentiality agreements are broad and include prohibitions against using our client lists or any confidential information or trade secrets outside of our business, diverting any of our business opportunities, and noncompetition provisions preventing the solicitation of any of our participants without our written permission for a specified period of time after termination of services. We intend to use these protections to protect our proprietary business model from direct competition by foreclosing the ability of potential competitors from using a similar discount/charitable contribution model or process in their business, or from using our client list or approaching participants in the BidGive program. We are also in the process of filing trade name and trademark applications to register the “BidGive” name and mark, the names of our products, and our slogan (“Where Saving is Giving”). 5 Table of Contents Since the Asset Purchase and Sale Agreement was executed on March 31, 2011, the Company has been a shell company. Government Regulation We are not currently aware of any existing federal, state, governmental regulations which are specific to our industries. Potential future regulations may include sales and/or use taxes, which expenses would then be passed on to the participating merchants or customers. We will continue to monitor and comply with all existing and future governmental regulations as they become effective and applicable to us. Employees We currently have no employees and utilize independent contractors and joint venture partners for the bulk of our operations. Our joint venture partners act as our local agent in recruiting and managing independent sales contractors and in locating local merchants and charities to participate in our programs. They are compensated by receiving a percentage of the net revenues generated through their efforts. Reports to Security Holders We are subject to the reporting requirements of the Exchange Act and the rules and regulations promulgated thereunder, and, accordingly file reports, information statements or other information with the Securities and Exchange Commission, including quarterly reports on Form 10-Q, annual reports on Form 10-K, reports of current events on Form 8-K, and proxy or information statements with respect to shareholder meetings. The public may read and copy any materials we file with the Securities and Exchange Commission at its Public Reference Room at treet, NE, Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the Securities and Exchange Commission at 1-800-SEC-0330. The Securities and Exchange Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Securities and Exchange Commission at http://www.sec.gov. ITEM 2. PROPERTIES. Our offices are located at 175 South Main Street, 15th Floor, Salt Lake City, Utah 84111 at the office of our majority shareholder, who is providing the space rent-free. These premises will remain available to us on a rent-free basis until we outgrow them or until a change of control occurs. Our current office space is adequate and suitable for current operations, and is expected to be suitable for future operations for at least the remainder of the current fiscal year. ITEM 3. LEGAL PROCEEDINGS. No such legal proceeding is known to be contemplated by any governmental authority. The Company is not aware of any legal proceedings in which any Director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or any associate of any such Director, officer, affiliate or security holder of the Company, is a party adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries. ITEM 4. MINE SAFTEY DISCLOSURE. Not applicable. 6 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information. The Company’s shares of common stock trade in the public market on the OTC Bulletin Board under the symbol “BDGV”. Although the Company’s common stock is approved for trading, there is little, if any, trading activity. As a result, there is no historical price information available. The trading market for our shares is subject to restrictions imposed by the penny stock rules. The Securities and Exchange Commission has adopted rules which regulate broker-dealer practices in “penny stocks,” which generally means stocks with a price of less than $5.00. Prior to engaging in certain transactions involving a penny stock, broker-dealers must make a special written determination that it is a suitable investment for the purchaser and must receive the purchasers’ written consent to the transaction and written acknowledgement of receipt of a risk disclosure statement. The broker-dealer must also provide the customer with information regarding the current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and a monthly account statement showing the market value of each penny stock held. These disclosure requirements will have the effect of making it more difficult for an active trading market to develop in our stock and for an investor in the proposed public offering to sell shares of our common stock in the secondary market. Holders. As of December 31, 2011, we had 11,592,980 shares of Common Stock outstanding and had approximately 194 stockholders of record. Dividends. The Company has not declared or paid any cash dividends on its common stock during the period ended December 31, 2011, or in any prior period. There are no restrictions on the common stock that limit our ability of us to pay dividends if declared by the Board of Directors. The holders of common stock are entitled to receive dividends when and if declared by the Board of Directors, out of funds legally available therefore and to share pro-rata in any distribution to the stockholders. Generally, the Company is not able to pay dividends if after payment of the dividends, it would be unable to pay its liabilities as they become due or if the value of the Company’s assets, after payment of the liabilities, is less than the aggregate of the Company’s liabilities and stated capital of all classes. We currently have no securities authorized for issuance under any equity compensation plans. Recent Sales of Unregistered Securities None. ITEM 6. SELECTED FINANCIAL DATA. Not Applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. SPECIAL NOTE OF CAUTION REGARDING FORWARD-LOOKING STATEMENTS CERTAIN STATEMENTS IN THIS REPORT, INCLUDING STATEMENTS IN THE FOLLOWING DISCUSSION, ARE WHAT ARE KNOWN AS "FORWARD LOOKING STATEMENTS", WHICH ARE BASICALLY STATEMENTS ABOUT THE FUTURE. FOR THAT REASON, THESE STATEMENTS INVOLVE RISK AND UNCERTAINTY SINCE NO ONE CAN ACCURATELY PREDICT THE FUTURE. WORDS SUCH AS "PLANS," "INTENDS," "WILL," "HOPES," "SEEKS," "ANTICIPATES," "EXPECTS "AND THE LIKE OFTEN IDENTIFY SUCH FORWARD LOOKING STATEMENTS, BUT ARE NOT THE ONLY INDICATION THAT A STATEMENT IS A FORWARD LOOKING STATEMENT. SUCH FORWARD LOOKING STATEMENTS INCLUDE STATEMENTS CONCERNING OUR PLANS AND OBJECTIVES WITH RESPECT TO THE PRESENT AND FUTURE OPERATIONS OF THE COMPANY, AND STATEMENTS WHICH EXPRESS OR IMPLY THAT SUCH PRESENT AND FUTURE OPERATIONS WILL OR MAY PRODUCE REVENUES, INCOME OR PROFITS. NUMEROUS FACTORS AND FUTURE EVENTS COULD CAUSE THE COMPANY TO CHANGE SUCH PLANS AND OBJECTIVES OR FAIL TO SUCCESSFULLY IMPLEMENT SUCH PLANS OR ACHIEVE SUCH OBJECTIVES, OR CAUSE SUCH PRESENT AND FUTURE OPERATIONS TO FAIL TO PRODUCE REVENUES, INCOME OR PROFITS. THEREFORE, THE READER IS ADVISED THAT THE FOLLOWING DISCUSSION SHOULD BE CONSIDERED IN LIGHT OF THE DISCUSSION OF RISKS AND OTHER FACTORS CONTAINED IN THIS REPORT ON FORM 10-K AND IN THE COMPANY'S OTHER FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION. NO STATEMENTS CONTAINED IN THE FOLLOWING DISCUSSION SHOULD BE CONSTRUED AS A GUARANTEE OR ASSURANCE OF FUTURE PERFORMANCE OR FUTURE RESULTS. 7 Table of Contents The following discussion of our financial condition and results of operations should be read in conjunction with our Consolidated Financial Statements and related footnotes. Overview We were originally incorporated as Rolfe Enterprises, Inc. under the laws of the State of Florida on May 6, 1996. We were formed as a “blind pool” or “blank check” company whose business plan was to seek to acquire a business opportunity through completion of a merger, exchange of stock, or similar type of transaction. On April 12, 2004, Rolfe Enterprises, Inc. was merged with and into BidGive International, a Delaware corporation formed on such date and prior to the merger a wholly-owned subsidiary of Rolfe Enterprises, Inc., with BidGive International surviving the reincorporation merger. The purpose of the reincorporation merger was to convert Rolfe Enterprises, Inc. from a Florida corporation to a Delaware corporation and to change its name to “BidGive International, Inc.” On December 4, 2003, we acquired all of the business and assets of BidGive Group, LLC (“BidGive”) through the merger (the “Acquisition Merger”) of BidGive with and into a wholly-owned subsidiary of Rolfe Enterprises, Inc., with the subsidiary as the surviving corporation. The assets which we acquired in the Acquisition Merger consisted of a development stage discount certificate business, the related website, and related proprietary technology. We intend to use the assets we acquired in the Acquisition Merger to further develop operations of an e-commerce website through which we will offer and sell discount shopping, dining and travel certificates, and will investigate the possibility of offering other products and services as opportunities arise. We launched our operations and commenced revenue generating business and marketing operations on February 2, 2004. On October 4, 2005, MPublishing, LLC (“MPub”) a Texas limited liability company was formed by BidGive and the American Montessori Society (“AMS”) for the purpose of publishing the magazine “M”, a publication for Montessori families, and operating the associated website (www.Mthemagazine.com) wherein a co-branded form of the Company’s Rewards Program would be included. MPub was 100% owned by the Company, and AMS was entitled to receive a 20% net profit royalty interest in the operation of MPub. The Company sold the magazine and related operations to Creede Media, LLC in May 2007. Neither Rolfe Enterprises, Inc. nor BidGive Group, LLC, BidGive International’s two predecessors, has ever been subject to any bankruptcy, receivership or similar proceedings. 8 Table of Contents Plan of Operations On March 31, 2011 the Company entered into a ASSET SALE, PURCHASE AND TRANSFER AGREEMENT (the “Agreement”) with Bidgive Strategic Concepts, LLC, a Texas limited liability company (the “Buyer”) whereby the Company sold its operations (the “Business”) to the Buyer. The consideration for this transaction consists of the Buyer’s assumption of the liabilities of the operations of the Business. Accordingly the Company is actively searching for merger candidates and acquisition opportunities. The Company is currently a shell corporation. Results of Operations We launched our predecessor Reward Program operations and commenced revenue generating business and marketing operations with the opening of our first market in the Palm Beach/Boca Raton, Florida area on February 2, 2004, followed by the Montessori Initiative program in 2005, and most recently, our Aggregated Purchasing and Merchant Services programs, as well as our other projects presently in development in 2006 and 2007. We generally recognize revenue when we receive funds, usually via credit card transactions, or checks and wire transfers for royalties from vendor partners. While the Company does not have sufficient historical operations with which to make any meaningful comparisons, a line item review and comparison between the fiscal year ending December 31, 2010 and the fiscal year ending December 31, 2011 on a consolidated basis shows decreasing revenues that the Company attributes to the Company’s reorganization of business operations and entrance into the Asset Purchase and Sale Agreement on March 31, 2011. Fiscal Year Ended December 31, 2011 Compared to Fiscal Year Ended December 31, 2010. Financial Statement Line Item Fiscal Year Ended December 31, 2011 Fiscal Year Ended December 31, 2010 Revenue from Operations $ $ Operating Expenses $ $ Net loss $ ) $ ) Current and Total Assets - $ Convertible Debt Outstanding - $ Current Liabilities $ Cash on Hand - $ Consolidated revenues for the fiscal year ended December 31, 2011were $1,875, compared to revenues of$10,822 for the fiscal year endedDecember 31, 2010.The company's revenues in 2011wereprimarily from sales to existing clients. 9 Table of Contents Consolidated operating expenses for the fiscal year ended December 31, 2011 were $328,274, compared to $43,808 for the same expenses during the fiscal year ended December 31, 2010. The increase in operating expenses in 2011 as compared to 2010 is the result of stock based compensation to a consulting firm. Our consolidated net loss for the fiscal year ended December 31, 2011 was $203,249 compared to a net loss of $43,661 for the fiscal year ended December 31, 2010. The increase in net loss during this period is attributable to stock based compensation, off set by gain on debt extinguishment. For the year ended December 31, 2011, our consolidated balance sheet, reflects current and total assets of $nil in comparison to $2,228 for the twelve months ended December 31, 2010. The decrease in Current and Total Assets is the result of lower cash on hand. Convertible debt decreased by $87,600 from $87,600 for the year ending December 2010 to $nil for the year ending December 2011. As of December 31, 2011, the Company had total current liabilities of $4,750 in comparison to $330,154 for the twelve months ended December 31, 2010. The decrease in current liabilities is primarily the result of debt extinguishment and debt forfeiture by related parties. Cash on Hand as of December 31, 2011, was $nil as compared to $615 as of December 31, 2010. The decrease in cash on hand as of December 31, 2011 is the result of payments made to lower the liabilities of the Company. Liquidity and Capital Resources For the year ended December 31, 2011, our consolidated balance sheet, reflects current and total assets of $nil in comparison to current and total assets of $2,228 for the twelve months ended December 31, 2010, and total current liabilities of $4,750 in comparison to $330,154 for the twelve months ended December 31, 2010. Cash on hand on December 31, 2011 was $nil. This sum will not satisfy our cash requirements at all for 2012. We do not presently have adequate cash or sources of financing to meet either our short-term or long-term capital needs. We have not currently identified any sources of available working capital, other than the possible issuance of additional short-term debt and from revenues generated by ongoing potential expanded or new operations. Existing operations provide only nominal revenues and cash generation, and are not sufficient to support existing expenses, including the ongoing expenses of debt maintenance and being a micro-public company in the new regulatory environment. We may not receive any significant amount of proceeds from either debt leveraging or cash flow from operations. We may also be unable to locate other sources of capital or may find that capital is not available on terms that are acceptable to us. If we are unable to raise additional capital from other sources, such as short-term loans from our officers and directors or other persons, we will be required to limit our operations to those which can be financed with the capital which is currently available and will be required to significantly curtail our operations to the extent they can be financed with ongoing operations and proceeds provided by joint venture partners and debt financing. The Company is investigating potential expanded and new business lines and revenue generating programs, while continuing to pursue its present operations and the availability of any possible merger partners or suitors; but in the present difficult business, economic and credit environment there is no assurance that these efforts will provide any meaningful sources of revenue or changes in circumstance. The present cash on hand combined with revenues being generated from operations, are not expected to satisfy our cash needs at all for 2011 based upon our current level of operations. 10 Table of Contents In private placement transactions completed subsequent to the filing of our registration statement on December 31, 2003, we sold a total of 2,160 (post split) shares of common stock from which we received gross offering proceeds of $40,500 and a total of $127,290 in face amount of convertible promissory notes. We also paid off $1,650 in convertible notes plus accrued interest, and in the first quarter of 2007 six convertible note-holders elected to convert when the notes became due eight (8) of the outstanding convertible notes totaling $60,740 in initial principal amounts plus accrued interest, resulting in the issuance of 49,290 shares of the company’s common stock, and in the fourth quarter of 2008 two convertible note-holders elected to convert when the notes became due six (6) of the outstanding convertible notes totaling $15,996. These securities were offered and sold in reliance upon claimed private placement exemptions from registration. However, since the transactions were not completed prior to the filing of our registration statement, the purchasers of the shares and the notes may have the right to claim that the purchase transactions were illegal public offerings which violated the federal securities law. If any of these transactions did violate federal securities laws, the purchasers in those transactions may have claims against us for damages or for rescission and recovery of their full subscription price. Although none of the purchasers of these shares or notes has made or threatened any claim against us alleging violation of the federal securities laws, we have taken their potential claimsinto account in preparation of our December 31, 2010, balance sheet. The 2,160 (post split) shares are not treated as part of our issued and outstanding common stock. Instead, the balance sheet includes a separate line item listing them as “Common Stock subject to rescission rights,” and the offering proceeds of $40,500 received from sale of these shares is treated as a contingent liability rather than as part of shareholder equity.As of December 31, 2011, our current amount of working capital (current assets less current liabilities) was $4,750, and after taking into account Common Stock subject to rescission rights, our Total Stockholders (Deficit) was ($45,250). During the year ended December 31, 2010, the Company issued five (non-convertible) promissory notes in the total amount of $6,150 each bearing interest at 4% and for three month terms; no convertible debt or notes were issued in 2010. Payments of $40,000 were made against the convertible notes; leaving a total of $87,600 in convertible notes currently outstanding at December 31, 2010. Payments of $41,700 were made against straight promissory notes during the year ended December 31, 2010, leaving balances of $2,065 in loans payable and $24,867 in loans from shareholders as of December 31, 2010. The due dates of all the notes remaining outstanding have been previously extended by mutual agreement as necessary to avoid default, without payment of additional consideration, and none of the notes are currently in default.Although there is no assurance, Company management currently believes that all note holders will voluntarily continue to agree to extensions of the due dates of their respective notes as necessary to avoid the possibility of a default at any time, or they may now elect to convert their notes in light of the Company being clear of previous regulatory prohibitions of stock sale and issuance, with many noteholders having already elected conversion. The following table lists the original due date and the extended due date for each convertible note, or whether the note has been converted: 11 Table of Contents Note Amount Interest Rate Conversion Rate Original Due Date Extended Due Date 1 6% 5/18/2005 Converted 2 6% 5/28/2005 Converted 3 10% 11/29/2004 Converted 4 6% 7/1/2005 Converted 5 6% 8/3/2005 5/3/2011 6 10% 9/30/2005 Converted 7 10% 5/9/2005 5/10/2011 8 10% 6/8/2005 Paid 9 10% 6/14/2005 3/15/2011 10 10% 7/1/2005 4/1/2011 11 10% 7/12/2005 Paid 12 10% 8/3/2005 5/3/2011 13 10% 8/5/2005 Paid 14 10% 9/11/2005 3/11/2011 15 10% 10/1/2005 4/1/2011 16 10% 10/27/2005 4/27/2011 17 10% 12/1/2005 3/1/2011 18 12% 12/9/2005 Converted 19 10% 12/21/2005 3/21/2011 20 10% 1/19/2006 4/19/2011 21 10% 11/9/2005 5/9/2011 22 10% 12/1/2005 3/1/2011 23 12% 5/8/2006 Converted 24 10% 9/21/2006 Converted 25 2% 9/7/08 Converted 26 8% 10/2/08 4/2/2011 27 8% 10/2/08 4/2/2011 28 2% 11/1/08 Converted 29 10% 11/10/08 Paid 30 2% 12/4/08 Converted 31 2% 10/1/08 Converted 32 10% 12/31/08 Paid 33 2% 11/26/08 Converted 34 2% 3/17/09 3/17/2011 35 2% 12/20/08 Converted 36 2% 6/18/09 3/18/2011 All the notes are identical and provide for no monthly payments. The debt is convertible to common stock at any time by the Payee with the Company having the right to pay off the debt with interest even if the Payee elects to convert. We have not recorded additional costs of borrowing (interest) for the potential benefits of the conversion features since the underlying share values are deemed to be immaterial.The conversion prices were determined extrapolating prices at which we had most recently issued shares of common stock as of the date each borrowing was made. The conversion prices are subject to customary anti-dilution protections. No debt is currently past due, and debt that has been converted into stock as of December 31, 2010 is noted and discussed above. Off-Balance Sheet Arrangements During the year ended December 31, 2011, we had no off-balance sheet arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. ITEM 8. FINANCIAL STATEMENTS. The financial statements of the Company required by Article 8 of Regulation S-X are attached to this report. 12 Table of Contents BIDGIVE INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2011 INDEX Page Report of Independent Registered Public Accounting Firm 16 Consolidated Balance Sheets 17 Consolidated Statements of Operations 18 Consolidated Statements of Changes in Stockholders’ Deficit 19 Consolidated Statements of Cash Flows 20 Notes to Consolidated Financial Statements 21 to 28 13 Table of Contents Peter Messineo Certified Public Accountant 1982 Otter Way Palm Harbor FL 34685 peter@pm-cpa.com T727.421.6268F727.674.0511 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Bidgive International, Inc. I have audited the accompanying consolidated balance sheets of Bidgive International, Inc. (the "Company") for the years ended December 31, 2011 and 2010 and the related consolidated statement of operations, stockholders' equity and consolidated cash flows for the years then ended. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, I express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audit provides a reasonable basis for my opinions. In my opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Bidgive International, Inc. as of December 31, 2011 and 2010 and the results of its consolidated operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 4 to the financial statements, the Company has incurred recurring operating loss, has negative working capital as of December 31, 2011, has not yet established an ongoing source of revenues sufficient to cover its operating costs and the cash resources of the Company are insufficient to meet its planned business objectives. These and other factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plan regarding these matters is also described in Note 4 to the consolidated financial statements. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Peter Messineo, CPA Peter Messineo, CPA Palm Harbor, Florida March 28, 2012 14 Table of Contents BIDGIVE INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2011 and 2010 ASSETS Current assets Cash $
